Citation Nr: 0913271	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  07-37 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for skin cancer.


REPRESENTATION

Veteran represented by:	South Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to 
September 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in July 2007, a statement of the case was issued in 
November 2007, and a substantive appeal was received in 
November 2007.  The Veteran testified at a Board hearing in 
February 2009; the transcript is of record.

At the Board hearing, the Veteran submitted VA treatment 
records, and statements from two medical doctors.  The 
Veteran waived AOJ consideration of such additional evidence.  
See 38 C.F.R. §§ 19.9, 19.31(b)(1) (2008).


FINDINGS OF FACT

1.  In a January 2000 RO decision entitlement to service 
connection for solar actinic keratosis, claimed as skin 
cancer, was denied; the Veteran did not file a notice of 
disagreement.  

2.  In September 2006, the Veteran filed a request to reopen 
his claim of service connection for skin cancer. 

3.  Certain evidence received since the RO's January 2000 
decision is new to the record, but by itself or in connection 
with the evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate the merits of 
the claim, and does not raise a reasonable possibility of 
substantiating the claim.




CONCLUSIONS OF LAW

1.  The January 2000 RO decision which denied entitlement to 
service connection for solar actinic keratosis, claimed as 
skin cancer, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been received since the 
January 2000 denial, and the claim of service connection for 
skin cancer is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the Veteran in a VCAA letter issued in September 
2006.  The letter predated the initial January 2007 rating 
decision and subsequent March 2007 rating decision.  See id.  
The VCAA letter notified the Veteran of what information and 
evidence is needed to reopen and substantiate his claim, as 
well as what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 
(Feb. 24, 2004); see also Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The September 2006 VCAA letter also advised the 
Veteran of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The September 2006 letter has 
clearly advised the Veteran of the evidence necessary to 
reopen and substantiate his claim.  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records and post-service medical 
records.  There is no indication of relevant, outstanding 
records which would support the Veteran's claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  As will be 
discussed in more detail below, the Board has determined that 
an examination or opinion is not necessary.  Moreover, the 
statutory duty to assist the Veteran does not arise if the 
Veteran has not presented new and material evidence to reopen 
his claim.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996). 

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.

New & Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in 
September 2006, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumor, are presumed to have been incurred in 
service if manifested to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A. § 1116(f).  Moreover, it is 
provided that the diseases listed at 38 C.F.R. § 3.309(e) 
shall have become manifest to a degree of 10 percent or more 
at any time after service, with an exception not applicable 
to this case.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.308(a)(6)(ii).  These diseases include chloracne or other 
acneform disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).

In July 1999, the Veteran filed a claim of service connection 
for skin cancer claimed as due to exposure to sun in service.  

Service treatment records do not reflect any complaints, 
treatment, or diagnoses of actinic keratosis, melanoma, 
squamous cell carcinoma, or skin cancer.  A Report of Medical 
Examination dated in May 1956, reflects that his 'skin, 
lymphatics' were clinically evaluated as normal.  A Report of 
Medical Examination dated in July 1968, reflects that his 
'skin, lymphatics' were clinically evaluated as normal; 
although it is noted that a cyst was surgically removed from 
his right forward scalp but there were no complications and 
no sequela.  On a Report of Medical History completed by the 
Veteran, he checked the 'No' box for 'skin diseases.'  A 
Report of Medical Examination dated in June 1969, reflects 
that his 'skin, lymphatics' were clinically evaluated as 
normal.  On a Report of Medical History completed by the 
Veteran, he checked the 'No' box for 'skin diseases.'  
Reports of Medical Examinations dated in November 1969, April 
1970, October 1972, and October 1974, reflect that his 'skin, 
lymphatics' were clinically evaluated as normal.  A June 1975 
clinical record reflects treatment for seborrheic dermatitis.  
An examination performed for retirement purposes in June 
1976, reflects that his 'skin, lymphatics' were clinically 
evaluated as normal.  On a Report of Medical History 
completed by the Veteran for retirement purposes in June 
1976, reflects that he checked the 'No' boxes for 'skin 
diseases' and 'tumor, growth, cysts, cancer.'  

Post-service medical records on file reflect treatment for 
actinic keratosis in 1985, recurrent basal cell carcinoma in 
1989, and melanoma in 1995.  

In support of his claim, he submitted August 1999 
correspondence from H.K., M.D., which reflects that the 
Veteran has a history of having melanoma removed from his 
right arm three years prior, and had some fairly extensive 
skin surgery to remove non-melanoma skin cancers from his 
back and right hand.  He has some degree of underlying sun 
damage and cryosurgery treatment to treat these precancerous 
changes was required.  

In December 1999, he underwent a VA examination.  He reported 
a history of solar and actinic keratosis involving the face, 
nose, and upper chest which he had had for many years due to 
sun exposure in service.  He reported a history of seborrheic 
dermatitis in service.  He reported a history of multiple 
cancerous skin lesions, the last one a melanoma.  It was 
surgically removed from the right upper arm in 1995.  He had 
a squamous cell carcinoma removed from the right forearm in 
1991.  He reported a precancerous lesion removed in 1988 from 
the middle upper back.  He denied a history of metastatic 
skin cancer.  Upon physical examination, the examiner 
diagnosed solar actinic keratosis; seborrheic dermatitis; 
and, history of multiple skin cancers.

The Veteran's claim of service connection for solar actinic 
keratosis was denied in a January 2000 rating decision.  Such 
rating decision characterized the issue as 'solar actinic 
keratosis; however, specifically discussed and considered the 
history of multiple cancerous skin lesions and current 
diagnosis of solar actinic keratosis.  The Veteran did not 
initiate an appeal of this decision; therefore, the RO's 
decision is final.  38 U.S.C.A. § 7105.  It is noted that the 
RO granted entitlement to service connection for seborrheic 
dermatitis in such rating decision.  

In September 2006, the Veteran filed a claim to reopen 
entitlement to service connection for skin cancer.  He 
specifically claimed 'soft-tissue sarcoma,' 'malignant 
melanoma,' and 'squamous cell carcinoma.'  He claimed such 
disabilities as related to sun exposure in service, and due 
to exposure to herbicides during service in Vietnam.  See 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii); 3.309(e).  
The Board notes that the January 2000 rating decision only 
addressed entitlement to service connection on a direct 
basis; however, a new etiological theory does not necessarily 
constitute a new claim.  Ashford v. Brown, 10 Vet. App. 120, 
123 (1997).  In the present case, the Veteran was claiming 
skin cancer as part of his claim, and this is the basis of 
his current claim.  As part of the 2000 RO review, the RO had 
knowledge that the Veteran had been treated for skin cancers.  
The RO also had knowledge of the Veteran's Vietnam service.  
If evidence before the RO at that time had suggested a 
herbicide exposure theory of service connection, it would 
have been considered.  However, there was no such evidence at 
that time.  For the Veteran merely to articulate such a 
theory now does not, without more, lead to the conclusion 
that his current skin cancer claim should be viewed as a new 
claim.  Under the circumstances of this case, the Board finds 
that the Veteran is attempting to reopen his prior claim and 
that a new and material evidence analysis is appropriate.

The evidence that must be considered in determining whether 
new and material evidence has been submitted in this case is 
that evidence added to the record since the issuance of the 
RO determination in January 2000.

The Board's review of the evidence since the last final 
denial does not disclose any evidence which is material or 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.  Because new and material evidence 
has not been submitted, the claim of service connection for 
skin cancer cannot be reopened.

The evidence added to the record since the January 2000 
decision includes VA treatment records, private treatment 
records, an article regarding skin cancer, two statements 
from private medical doctors, and testimony before the Board.  

VA and private treatment records reflect treatment for 
hyperkeratotic papules, basal cell carcinoma, melanoma, and 
squamous cell carcinoma.  In November 2007, he underwent 
excision of recurrent melanoma left upper back and wide 
excision of invasive squamous cell carcinoma on the right 
forearm.  

He submitted an internet article which defines melanoma skin 
cancer.   

The Veteran submitted correspondence which he sent to two 
dermatologists seeking their opinions.  In such 
correspondence, he reported that he served until 1976, and 
served in Vietnam from November 1968 to November 1969.  He 
reported that he worked with Agent Orange.  He reported that 
approximately six years after retirement, he began seeking 
treatments for skin cancers, including multiple surgeries for 
basal cell carcinoma, squamous cell carcinoma, and melanoma 
over the course of the years.  The Veteran requested an 
opinion concerning the time span between exposure to 
herbicides until the discovery of melanoma skin cancer.  The 
Veteran gave each medical provider options to select the 
following:  

1.  Less than one year
2.  One to three years
3.  Three to ten years
4.  Ten to twenty years
5.  There is no way to estimate a time span for 
this condition due to differing circumstances in 
exposure and the differences in the person's 
physical and genetic make-up of their bodies.  

Both dermatologists selected option number 5.  P.G.L., M.D., 
explained as follows:  In general there is a long latency 
between an exposure to a carcinogen and the development of 
cancer.  Usually this latency is greater than one year.  
S.S., M.D., explained as follows:  Skin color and number of 
melanocytes per centimeters could make a huge difference in 
the time and the tumors that develop.  

With regard to the Veteran's claim to reopen based on a 
direct theory of entitlement, although the evidence submitted 
with the claim to reopen is "new" in that it was not 
previously of record at the time of the prior decision, none 
of the evidence submitted raises a reasonable possibility of 
substantiating the claim of service connection for skin 
cancer.  The prior rating decision denied the Veteran's claim 
of service connection on the basis that there was no evidence 
of an etiological relationship of his current skin cancer to 
his period of service.  The "new" evidence simply consists 
of evidence that he continues to suffer from melanoma and 
squamous cell carcinoma.  As was noted, service treatment 
records, medical examination reports, and reports of medical 
history completed by the Veteran during his period of active 
service are completely devoid of any complaints, diagnoses, 
or treatment related to melanoma, squamous cell carcinoma, or 
any other skin disability indicative of skin cancer.  
Moreover, lay assertions regarding medical diagnoses and 
medical causation cannot suffice to reopen a claim under 38 
U.S.C.A. § 5108.  See generally Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) (citing Wilkinson v. Brown, 8 Vet. App. 
263, 268 (1995)); see also Moray v. Brown, 5 Vet. App. 211, 
214 (1993) (lay assertions of medical causation cannot serve 
as a predicate to reopen a veteran's claim).  As detailed, 
per the Veteran he began seeking treatment for skin cancer 
approximately 6 years after separation from service; and, the 
medical evidence of record reflects treatment for actinic 
keratosis approximately 7 years after separation from 
service, treatment for basal cell carcinoma approximately 9 
years after separation from service, treatment for melanoma 
approximately 19 years after separation from service, and 
treatment for squamous cell carcinoma thereafter.  The newly 
submitted evidence reflects continued treatment for skin 
cancer but does not contain a medical nexus linking his skin 
cancer to his period of service.  Records showing treatment 
years after service which do not link the post-service 
disorder to service in any way are not considered new and 
material evidence.  See Cox v. Brown, 5 Vet. App. 95 (1993).  

With regard to his theory of entitlement that his skin cancer 
is related to exposure to herbicides in service, it is 
presumed that the Veteran was exposed to herbicides during 
his period of active service; however, melanoma and squamous 
cell carcinoma are not among the disabilities listed in 38 
C.F.R. § 3.309(e).  In that regard, the Board again notes 
that the Secretary has determined that there is no positive 
association between exposure to herbicides and any condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007).  The Board notes 
that in his claim to reopen, he claimed 'soft-tissue 
sarcoma,' however, such disability has not been diagnosed.  
For these reasons, the Board finds that the presumptive 
regulations regarding exposure to Agent Orange are not 
applicable in this case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 
3.309(e).  Thus, presumptive service connection for this 
disorder due to Agent Orange exposure is not warranted.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

Otherwise, with regard to his claim that his skin cancer is 
related to exposure to herbicides, in the Secretary's 
determination that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted, the Secretary relied on 
reports received from the National Academy of Sciences, as 
well as all other sound medical and scientific information 
and analyses available.  See Notice, 72 Fed. Reg. 32,395-
32,407 (Jun. 12, 2007); see also 38 U.S.C.A. § 1116(b)(2).  
There is no other medical evidence of record to rebut the 
conclusion that there is no positive association between 
exposure to Agent Orange and the development of skin cancer, 
to include melanoma and squamous cell carcinoma.  The Board 
acknowledges the statements from the two dermatologists; 
however, neither dermatologist offered an opinion with regard 
to the etiology of the Veteran's skin disabilities, to 
include whether the Veteran's skin disability was related to 
exposure to herbicides.  

The article submitted by the Veteran does not address the 
question of a causal relationship between his melanoma and 
his service.  Moreover, the two dermatologist submissions are 
general and speculative in nature and on their face refer to 
various factors which would have to be considered.  They do 
not include any opinion that the Veteran's skin cancer is 
causally related to the Veteran's service.  

Overall, the evidence submitted since the January 2000 RO 
decision, while new, is not material and does not raise a 
reasonable possibility of substantiating the claim, and, by 
itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  For these 
reasons, the Board concludes that the Veteran has not 
presented new and material evidence to reopen his claim of 
service connection for skin cancer.  38 C.F.R. § 3.156(a).  
Accordingly, the Board's analysis must end here, and the 
appeal is denied.  

In view of the Board's finding that the skin cancer issue has 
not been reopened, a VA examination with opinion is not 
required.  38 C.F.R. § 3.159(c)(4)(C)(iii). 




ORDER

New and material evidence has not been received to reopen the 
claim of service connection for skin cancer, and the appeal 
is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


